DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 11/11/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Yorukoglu et al was the closest prior art of record, Yorukoglu et al discloses a cooking appliance suitable to be operated wirelessly on an induction heating cooktop that has one or more than one induction coil, comprising a base of ferromagnetic properties, enabling the appliance to be heated from the bottom with the magnetic energy transferred by the induction coil, a control unit having a microcontroller providing the controlling of the operating parameters like temperature, motor speed and communication with the cooktop and the monitoring and communication means like the user interface, display, RFID, and a receiver coil, however the prior art of record does not discloses the specific configuration of the claimed wireless power transfer system comprising:


The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-8 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 9, Yorukoglu et al was the closest prior art of record, Yorukoglu et al discloses a cooking appliance suitable to be operated wirelessly on an induction heating cooktop that has one or more than one induction coil, comprising a base of ferromagnetic properties, enabling the appliance to be heated from the bottom with the magnetic energy transferred by the induction coil, a control unit having a microcontroller providing the controlling of the operating parameters like 
an induction heating cooking apparatus including a heating coil configured to produce a high-frequency magnetic field;
a power reception device including a power reception coil configured to receive power from the heating coil;
a position indicating element provided on the power reception device, the position indicating element including a mark having a predetermined color or shape;
an imaging device provided above the induction heating cooking apparatus, and configured to capture an image of the power reception device placed on the induction heating cooking apparatus;
a position detection unit configured to determine whether the power reception coil is located within a predetermined region that is set in advance with respect to the heating coil, based on a position of the position indicating element in an image captured by the imaging device; and
a notification unit configured to indicate a result of determination by the position detection unit, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yaman et al (US 2015/0237682 A1) discloses a cooking appliance suitable to be operated wirelessly on an induction heating cooktop that has one or more than one induction coil, comprising a base of ferromagnetic properties, enabling the appliance to be heated from the bottom with the magnetic energy transferred by the induction coil, a control unit having a microcontroller providing the controlling of the operating parameters like temperature, motor speed and communication with the cooktop and the monitoring and communication means like the user interface, display, RFID and a receiver coil, however does not discloses the claimed structure arrangement.
Kim et al (US 2020/0085225 A1) discloses a cooker to be put on an induction heater having a working coil, the cooker comprising: a base; a container disposed at an upper part of the base and heated by an induced current of the working coil; a cap for covering the upper surface of the container; a pressure adjusting valve installed at the cap; a cooker communication module for communicating with the induction heater; and a cooker micro-computer for controlling the pressure adjusting valve and the cooker communication module. Therefore, the cooker enables cooking while the cooker is put on one selected from among multiple induction heaters having a working coil, however does not discloses the claimed structure arrangement.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836